Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “imposing the visual guides on the screen over a perimeter of the nose or features of the nose displayed on the screen through the camera; and capturing resulting animal nose pattern images with the camera, wherein the visual guides are used to acquire good quality nose pattern images for biometric identification” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of biometric identification, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): they are method claims with no association to generic placeholder(s). Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Kinard (US 20150078626) discloses user will capture the lost pet's nose print at point 712 and the data-processing systems 100 and/or 126 will compare the pet's nose print and/or template to other nose prints and/or templates stored in storage 110 and/or 124 to see if there is a match using the matching unit 108 and/or 122, wherein there should be a very large number of pets registered and their information stored in the storage 110 and/or 124, knowing the present geographic location of the lost pet will aid the matching unit 108 and/or 122 in narrowing at point 714 the large list of possible matches down to either (i) one pet at point 722 and contact the pet's owner at point 724 or (ii) a short list of pets at point 728 in which the user can provide more information on the lost pet at point 730 (see paragraph 52 and figure 7):

    PNG
    media_image1.png
    455
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    638
    431
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    471
    321
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    409
    220
    media_image4.png
    Greyscale

Reference Kinard reads on capturing resulting animal nose pattern images with the camera, but silent in disclosing imposing the visual guides on the screen over a perimeter of the nose or features of the nose displayed on the screen through the camera.


Application claim 1 discloses aiming an embedded camera on the mobile device at the nose using visual guides displayed on a screen of the mobile device; 
imposing the visual guides on the screen over a perimeter of the nose or features of the nose displayed on the screen through the camera, not taught by Kinard.



Mowry (US 20160110383) discloses, figure 7, animal identification and interactive networking system, where "A" represent a hub computing and system management, that is linked to a wireless receiver directly or indirectly; "B" represents a subject animal; "C" represents a user-

    PNG
    media_image5.png
    374
    698
    media_image5.png
    Greyscale
.
Similar to Kinard, Mowry reads on reads on capturing resulting animal nose pattern images with the camera and identify the animal based on biometric methods, but is silent in disclosing “aiming an embedded camera on the mobile device at the nose using visual guides displayed on a screen of the mobile device; imposing the visual guides on the screen over a perimeter of the nose or features of the nose displayed on the screen through the camera.”

pose or gaze of the user are unprompted or directed by asking the user to look at a particular location on the display a displayed static or moving visual element, where the visual element may be controlled to cause changes in pose and/or gaze direction that are significantly affected by the magnitude and direction of the vector connecting the display centroid and the principal axis of the camera, where such techniques may be deployed both for mobile devices with built-in front-facing cameras and displays, as well as for computer-based systems with externally attached cameras and monitors (see paragraph 38 and figure 5B and figure 5C below):

    PNG
    media_image6.png
    451
    531
    media_image6.png
    Greyscale
.
nose or features of the nose displayed on the screen through the camera; and capturing resulting animal nose pattern images with the camera, wherein the visual guides are used to acquire good quality nose pattern images for biometric identification.” The application specification and claims are clear on the term ‘animal’ as being non-human (dog).

Felt (US 20130258118) discloses calibration facility 104 extracting image data from camera image 202 that may be useful to detect images of the person shown in camera image 202 in other camera images, where figure 4 shows markers 402, 402-1 through 402-4. indicating facial recognition regions of the face 208 of the person in camera image 202 for which image data extracted for use in facial recognition operations to detect images of the same person in other camera images, where markers 402 mark a nose and/or bridge region, eye regions, and a mouth region of the face 208 of the person represented in camera image 202 (see paragraph 28). Felt is silent in disclosing aiming an embedded camera on the mobile device at the nose using visual guides displayed on a screen of the mobile device; imposing the visual guides on the screen over a perimeter of the nose or features of the nose displayed on the screen through the camera.

Felt, Bud, Mowry and Kinard, taken alone or in combination with each other, are silent in disclosing all the limitations of claim 1. For the reasons above all claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/3/21